Citation Nr: 1220700	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-13 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability. 

2.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1954 to June 1958 and from July 1958 to September 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The issues were remanded for further development by the Board in September 2011 to afford the Veteran with a VA examination.  The Veteran was afforded VA examinations in December 2011.  The examiners provided the requested opinions and a review of the record indicates that with respect to the Veteran's claim for service connection for a cervical spine disability, there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for a low back disability was also remanded by the Board in September 2011; subsequently, the RO granted service connection for degenerative joint disease of the lumbar spine in the January 2012 rating decision.  As this is considered a full grant of benefits, that issue is no longer before the Board.  

The September 2006 rating decision and the February 2009 Board decision both addressed the Veteran's ankle in the context of service connection for degenerative joint disease of the lower extremities.  Subsequent to the final adjudication in February 2009, the Veteran submitted additional evidence regarding his ankle disability which was received by the Board in July 2009.  The Veteran also submitted a statement in October 2009 requesting that the Board consider the additional evidence regarding his ankle.  Liberally construing the Veteran's October 2009 statement, the Board finds that the Veteran has raised the issue of whether new and material evidence has been received to reopen a claim of service connection for an ankle disability.  As such, the issue of whether new and material evidence has been received to reopen a claim of service connection for an ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service treatment records show that he reported neck pain in November 1967, but did not again report neck pain or related symptoms for the remainder of service.

2.  The record does not reflect a diagnosis of or treatment for a chronic cervical spine disability during service or at separation from service.  

3.  The Veteran's current cervical spine degenerative joint disease had its onset after separation from service and is not causally or etiologically related service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability have not been met.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

The record shows that through VCAA letters dated March 2006 and March 2009 the Veteran was informed of the information and evidence necessary to substantiate the claim for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in March 2006 prior to the initial unfavorable decision in September 2006.  The Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the March 2006 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record, which includes service treatment records, VA examination reports, private treatment records, and lay evidence, contains adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in March 2009, August 2010, and December 2011.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  The VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, and the examination reports are adequate to decide the claim of service connection.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Thus, further examination is not necessary regarding the issue on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that although interest may affect the credibility of testimony, it does not affect competency to testify). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that lack of contemporaneous medical records does not serve as an absolute bar to the service connection claim); Barr, 21 Vet. App. at 307 (holding that the Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

A November 1967 service treatment record showed complaints of neck pain in association with a running nose and cough.  The Veteran's neck was found to be tender to palpation over the trapezius, and the examiner diagnosed an upper respiratory infection and myofasculitis of the posterior neck muscles.  One day later, the Veteran noted improvement with some neck soreness.  

Although the evidence shows in-service complaints of neck pain, it does not establish the existence of a chronic disability during service.  The remainder of the Veteran's treatment records is silent regarding any neck or cervical complaints, treatment, or diagnosis.  On the November 1975 retirement report of medical history, the Veteran specifically noted no history of or current complaints of arthritis, rheumatism, bursitis, bone or joint deformity, or recurrent back pain.  The November 1975 retirement report of medical examination noted a clinically normal musculoskeletal system and spine.  His in-service history of symptoms, to include at service separation, is of more probative value than the more recent assertions, made decades after service, that he had untreated cervical spine pain during service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

The Board finds that the Veteran did not experience continuous symptoms of a cervical spine disability since separation from service.  The post-service record shows no complaints, treatment, or diagnosis of a cervical spine disability until May 1981, when the Veteran complained of pain in the right side of the neck down into the right arm, and cervical spine degenerative joint disease/disk disease with nerve impingement was diagnosed.  A November 2006 private treatment record showed degenerative disc disease of the cervical spine C5 through T1 with encroachment of the neural foramina bilaterally.  

The Veteran was afforded a VA examination in March 2009.  The Veteran reported a history of cervical pain during service without treatment.  The examiner performed a thorough examination and diagnosed degenerative arthritis of the cervical spine.  The examiner opined that, without diagnosis of the cervical spine disease during service, it would be speculation on the examiner's part to relate his current cervical disease to an in-service condition.  

The Veteran was afforded another VA examination in August 2010.  At the time, the Veteran reported pain in his neck that came and went with associated numbness.  The examiner again provided a thorough physical examination and diagnosed degenerative changes, C4-T1, with narrowing of the disk space and anterior osteophyte formation, mild osteophyte formation posterior C6-C7, facet degenerative changes, and chronic neck pain.  The examiner opined that there is nothing in the service medical records to indicate that he had any problem with his cervical spine.  Therefore, the examiner opined that the Veteran's cervical spine is not related to or aggravated by military service.  

The Veteran was afforded a third VA examination in December 2011.  The examiner noted the Veteran's history and did a physical examination.  The examiner then diagnosed degenerative changes from C4 to T1 with narrowing of the disc spaces and anterior osteophyte formation, mild osteophyte formation posteriorly at C6-C7, and facet joint degenerative changes.  The examiner noted evidence in the service treatment records that the Veteran had a neck pain, but determined that it was apparently an acute medical condition that resolved with proper medical care.  Therefore, the examiner opined that the Veteran's neck disability was less likely than not secondary to his military service.  

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating his present cervical spine disability any in-service neck complaints, the Board finds that the etiology of the Veteran's degenerative joint disease of the cervical spine is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as neck pain, which are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology.  See Barr, 21 Vet. App. at 307 (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  No medical evidence of record shows a relationship between active duty service and the Veteran's cervical disability.

The Veteran claimed in his October 2006 notice of disagreement that his cervical spine disability may have resulted from accidents during service.  The Board notes that the Veteran's accident was noted in the service treatment records, which were reviewed by the VA examiners.  The treatment records from the incident does not show any treatment or complaints related to the cervical spine and the examiner did not associate the Veteran's disability with any in-service accident.  Additionally, the record contains no medical evidence associating the Veteran's current disability with any in-service event.  

In sum, the Veteran had one complaint of neck pain during service, which resolved without further complaints or treatment.  He noted no cervical spine disability during the retirement report of medical history and the examiner found no musculoskeletal or spinal disability during the retirement report of medical examination.  The first note of a cervical spine complaints occurred in May of 1981, showing onset of symptoms in April 1981, years after service separation.  Additionally, the August 2010 and December 2011 VA examiners, after reviewing the Veteran's treatment records, determined that the Veteran's disability was not related to service.  Therefore, based on the evidence of record, the Board finds that a preponderance of the evidence is against the claim for service connection for a cervical spine disability.  

As the preponderance of the evidence is against the claim of service connection for a cervical spine disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a cervical spine disability is denied.


REMAND

The Board remanded the issue of service connection for degenerative joint disease and plantar fasciitis of the feet for further development in September 2011.  The Veteran was afforded a VA examination in December 2011.  In a January 2012 rating decision the RO acknowledged that the VA examiner concluded that the degenerative joint disease of the feet is secondary to the Veteran's flat foot disability, but to avoid pyramiding, combined the Veteran's degenerative joint disease with his already service-connected pes planus and increased the Veteran's disability rating for the issue from noncompensably disabling to 10 percent disabling.  

To that end, the January 2012 rating decision also found that the record did not establish a diagnosis of plantar fasciitis.  However, review of the record shows both private and VA medical records indicating a diagnosis of plantar fasciitis.  Additionally, the examiner opined that the Veteran's bilateral plantar fasciitis was at least as likely as not secondary to his service-connected severe flat feet.  

The September 2011 Board remand specifically requested that the RO issue an additional Supplemental Statement of the Case regarding any issues that remain denied.  The RO did not grant service connection for plantar fasciitis, but the RO did not issue a Supplemental Statement of the Case.  Based on the incorrect facts noted in the January 2012 rating decision and the lack of a Supplemental Statement of the Case regarding the issue of plantar fasciitis, the Board finds that a remand is necessary to allow the RO to determine whether service connection is warranted for plantar fasciitis either separately or in conjunction with the Veteran's current service-connected disabilities of the feet and to allow for the issuance of a Supplemental Statement of the Case should the issue be denied.  Indeed, remand is required so that the directives of the September 2011 may be accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the issue of entitlement to service connection for plantar fasciitis is REMANDED for the following action:

Review the record and determine if service connection for plantar fasciitis may be granted separately or in conjunction with the Veteran's currently service-connected pes planus with degenerative joint disease.  Should an affirmative finding of service connection not be made, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, return the case to the Board

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


